Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong ( 5498438) in view of Charrak ( 2017/0150730) and Ning ( 2007/0092619).
For claim 1, Strong disclose a dry mix comprising defatted roasted almond meal and starch.  The amount of almond meal is in the range of 40-80% and the amount of starch ranges from about 5-15%.  The defatted nuts are blanched and the oil content is reduced to about 15-30%.  For claims 2,9,  Strong discloses the particle size distribution in the nut meal is such that a major proportion of the particle are relatively fine and a minor proportion are relatively coarse.  The coarse fraction comprises those particles which will pass through a 10 mesh screen but not through a 20 mesh screen.  The fine nut meal fraction comprises particles which will pass through a 16 mesh screen and preferably through a 30 mesh screen.  A preferred ratio of fine to coarse meal is 4:1.  Example 6 shows 11% coarse almond flour and 44% almond fine flour.  For claim 8, Strong discloses to form a dough by mixing the dry ingredients comprising 40-80% almond flour and about 5-15% starch with about 20-40%  water to form a dough. For claim 12, Strong discloses snack chip made from the dough. For claim 20, example 6 shows a chip with a fat content of 51.06, a moisture content of 2% and protein content of 23.03%. The claim range of protein is 17.8-53%( about 5-15g/28g of the chip). The only source of carbohydrate shown in example 6 is the starch and the percent is 8.99%.  The claimed amount of less than about 6g/28g is less than about 21%.  The amount of carbohydrate disclosed in Strong falls within the claimed amount. For claim 19, Strong discloses the fried chips are enrobed with seasoning and flavor.  For claims 21-22, Strong disclose a method of making the chips.  The method comprises the steps for forming a dough comprising defatted roasted nut meal,starch and sufficient water, forming the dough into sheet, cutting the sheeted dough into individual pieces and cooking the pieces to produce the snack chip. The cooking is done by frying. For claim 23, Strong discloses applying seasoning to the snack food chip. Example 1 shows frying at 375 degrees F for 30 seconds.   ( see columns 3,7-9,11 and the examples)
Strong does not disclose adding protein and leavening agent in the amounts as in claims 1,8,12, 21,the specific proportion as in claims 2,9,13, the proteins as in claims 3-7,10-11,14-18, the amount of seasoning as in claim 19 and the partially cooking and the time and temperature of the partial cooking as in claim 21.
	Charrak discloses a compositions comprising nut flour and protein.  The protein comprises at least 40% animal protein including milk protein.  Charrak discloses the protein components gives the dough an increased stability and water-binding capacity and furthermore contributes to a good taste of the farinaceous goods.  The protein which denatures in the course of the cooking or baking operation partially replaces the functional properties of the starch in carbohydrate-rich bakery products.  Charrak also teaches to add vegetable protein such as pea protein, chia seed protein.  The total amount of the additional components generally not exceed 40%.  ( see paragraphs 0033-0035,0079-0080,0091)
	Ning discloses a high protein leavened snack product.  The protein comprises both vegetable protein and non-vegetable protein.  The snack product is made from a dough comprising high amount of protein and about .25-5% of leavening agent.  The leavening agents are used to provide the internal expansion or rise of the product during baking.  The cooking of the dough pieces can include a combination of frying and baking.  ( paragraphs 0008,0011,0012,0014,0019,0023,0048)
	It would have been obvious to one skilled in the art to add protein to the Strong product to further enhance the nutritional value of the snack product and to obtain the advantage provided by the protein as taught in Charrak.  It would have been obvious to one skilled in the art to follow the guideline of Charrak and Ning to the amount of protein to add and to vary the amount according to the taste, flavor and nutrition desired.  Determining the optimum amounts within the guideline of Charrak and Ning would have been within the skill of one in the art through routine experimentation.  It would have been obvious to one skilled in the art to determine the specific proportion of each of the different protein and to include combination of different protein depending on the nutrition and taste desired.  Different protein provides different amino acid profile and different flavor.  It would have been obvious to one skilled in the art to add a leaving agent as taught in Ning when desiring to obtain internal and rising of the product.  It would have been obvious to one skilled in the art to follow the guideline of Ning for the amount.  Strong discloses the coarse fraction pass through 10 mesh screen but not through 20 mesh. Example 6 shows a coarse fraction passing through a 12 mesh which is 1680 microns so the particles are smaller than 1680 microns to pass through.    The fine particle pass through 30 mesh size which is 590 microns.  Both sizes fall within the claimed ranges. It would have been obvious to use regular almond flour when desiring the full oil content.  It would have been obvious to use different portions having different oil content depending on the fat content wanted in the product.  This can readily be determined by one skilled in the art.  The protein content is expected to be the same since the same type of nut is used in Strong.  It would have been obvious to vary the amount of seasoning depending on the degree of flavoring desired.  Ning teaches the cooking of the chip can be a combination of baking and frying.  It would have been obvious to one skilled in the art to bake the dough pieces to reduce the moisture content before frying which would reduce the time of frying and thus reduce the amount of oil absorbed during frying.  Since the baking of dough pieces is known in the art , it would have been within the skill of one in the art to determine the time and temperature without undue experimentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fillmore discloses high protein snack chips.
Matasovsky discloses puffed snack food product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 24, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793